Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 10 April 1800
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth



Private
N. Y. April 10th. 1800
Dr. Sir
I am perfectly content with the delay of communication to the Revd. Mr. Hill, till the effect of your Experiment with the Secretary of War shall be known.
I have heard nothing as to the impression made by our mission to France upon the combined powers—but I cannot doubt that it is a disagreeable one. And certainly the course of Events lately has not said much for the good policy of the measure. This calculation of the President on a general peace this winter, as the main argument for what was done, proves, at least, to be as fallacious as I ventured to predict to him just after he had resolved to consummate the Error.
Capt. Izzard has accepted his appointment under Mr. Smith & has sailed for Europe.
Mrs. H & myself have learned with great pleasure the amendmt of Mrs. P.’s Health. Offer her & accept yourself our felicitations & best wishes
Adieu
